Citation Nr: 0836081	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
multiple myeloma, and from a September 2007 rating decision 
which denied service connection for bilateral hearing loss 
and tinnitus.  In August 2008, the veteran testified before 
the undersigned at a Board hearing.  

At his hearing, the veteran raised the issues of service 
connection for peripheral neuropathy, erectile dysfunction, 
depression and anxiety, a skin disorder of the hands 
manifested by itching, sleep apnea, and sinus/allergy 
disorders, all as secondary to herbicides exposure.  The 
Board refers these matters to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that he has multiple myeloma due to 
exposure to herbicides in Korea.  The veteran contends that 
he was stationed near the demilitarized zone (DMZ) in Korea.  
The veteran stated that he was stationed with C Company of 
the 335th Maintenance Battalion which was located 10 miles 
outside of Seoul, Korea.  He related that his unit relocated 
to Camp Jonathan Williams which was closer to the DMZ line.  
In addition, he reportedly attended a two week school at Camp 
Carroll.  He also asserts that he made trips to the DMZ, 
specifically.  The veteran claims that he went to a missile 
site which was located near the DMZ to repair missile loaders 
and transporters onsite.  Also, he maintains that he was 
sprayed with herbicides by the "Bug Jeep" by CW2, Shop 
Officer, M.H.  The veteran has submitted three buddy 
statements from M.H., D.D.K., and D.L.H.; pictures; and data 
regarding Korea and herbicides exposure.  In addition, the 
veteran furnished two medical opinions which attribute his 
multiple myeloma to herbicides exposure.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the DMZ in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n) directs that a detailed 
statement of the veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the Department of Defense's (DOD) 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.

The RO contacted the National Personnel Records Center (NPRC) 
which verified that the veteran did not have service in 
Vietnam.  In addition, the NPRC indicated that there was no 
record of exposure to herbicides.  The RO subsequently 
contacted the JSRRC.  In July 2008, the JSRRC replied that 
United States personnel were not known to have been actually 
involved in the application of herbicides.  

With regard to the veteran's unit, the JSRRC provided the 
1966 and 1967 unit history.  It was noted that the veteran's 
unit provided direct support maintenance to "Eighth Army 
units."  A review of this information shows that the 
veteran's unit had 16 "customers," which are not among the 
units the RO indicated specifically rotated to the DMZ in 
Korea (the following units of the 3rd Brigade of the 7th 
Infantry Division between April 1968 and July 1969: 1st 
Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st 
Battalion, 32nd Infantry; 1st Battalion, 73rd Armor; 2nd 
Battalion, 10th Cavalry; 2nd Battalion, 17th Infantry; and 
2nd Battalion, 31st Infantry).  The veteran was located in 
Korea prior to April 1968.  Nevertheless, no information was 
furnished regarding whether the veteran's unit was in a 
location where there would have been exposure of the veteran 
to herbicides, to include while stationed at Camp Jonathan 
Williams and Camp Carroll.  

Thus, there is lay evidence that the veteran was in close 
proximity to the DMZ line, but no official verification 
whether the veteran was so located or, if so, if there was 
herbicides exposure at that time.  The veteran's claim was 
not denied on the basis of when he served, but on the basis 
of the location.  

With regard to the issues of service connection for bilateral 
hearing loss and tinnitus, the veteran asserts that he has 
these disorders due to exposure to loud noises during 
service.  The veteran testified that post-service, he was a 
mechanic at the Tennessee Eastman Company essentially from 
service separation until he retired in December 1999.  
Although he had hearing tests while working for that company, 
the veteran stated that he had not asked for those records.  
Accordingly, the Board finds that these employment medical 
records should be requested.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

1.  The veteran's service personnel records 
should be obtained.  

2.  The RO/AMC must attempt to verify the 
veteran's claimed herbicide exposure as 
follows:

Contact the JSRRC to determine if there 
was herbicides exposure in Korea prior 
to April 1968.  In the event that the 
answer is affirmative, then the JSRRC 
should verify whether the veteran's 
unit, C Company of the 335th Maintenance 
Battalion, was in a location where there 
would have been exposure of the veteran 
to herbicides, to include while 
stationed at Camp Jonathan Williams in 
1966-1967.  The proximity to the DMZ 
line should be indicated, if possible.

3.  After obtaining the appropriate 
medical release, contact the Tennessee 
Eastman Company and request the veteran's 
medical records, particularly any reports 
of audiometry testing, from 1968 through 
December 1999.  

4.  If additional medical records are 
received from the Tennessee Eastman 
Company, return the claims file to the 
examiner who conducted the August 2007 VA 
examination.  If unavailable, the veteran 
should be afforded another VA 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current hearing 
loss is related to service or was 
manifest within one year of service.  In 
addition, the examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current tinnitus is related 
to service.  A rationale for any opinion 
expressed should be provided.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

